Case: 21-50730     Document: 00516260596         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                No. 21-50730                                  Fifth Circuit


                            consolidated with                               FILED
                                No. 21-50747                          March 30, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eduardo Pena-Garcia,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 4:21-CR-523-1, 4:21-CR-125-1


   Before Higginbotham, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Eduardo Pena-Garcia appeals the 63-month sentence imposed after
   his guilty plea conviction for illegal reentry after having previously been
   deported, pursuant to 8 U.S.C. § 1326(a) and (b)(1), along with the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50730      Document: 00516260596         Page: 2     Date Filed: 03/30/2022




                                     No. 21-50730
                                   c/w No. 21-50747

   revocation of the term of supervised release he was serving at the time of the
   instant offense. Because his appellate brief does not address the validity of
   the revocation or the revocation sentence, he abandons any challenge to that
   order. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Pena-Garcia contends, for the first time on appeal, that it violates the
   Constitution to treat a prior conviction that increases the statutory maximum
   under § 1326(b) as a sentencing factor, rather than as an element of the
   offense. Pena-Garcia concedes that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
   for future review. In addition, he has filed an unopposed motion for summary
   disposition.
          As Pena-Garcia concedes, the sole issue raised on appeal is foreclosed
   by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014).
   Because his position “is clearly right as a matter of law so that there can be
   no substantial question as to the outcome of the case,” Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary disposition is
   proper. Accordingly, Pena-Garcia’s motion for summary disposition is
   GRANTED, and the judgment of the district court and order revoking
   supervised release are AFFIRMED.




                                          2